Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 teaches “subject of the conversation”, the specification does not teach storing subject of the conversation, the specification teaches 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) further in view of in view of Williams (US 20190347668).
Regarding claim 21, Yang teaches, a method of controlling an electronic apparatus (abstract), the method comprising: 
performing a function for communicating with a user of other electronic apparatus (abstract: a wireless communication unit configured to perform wireless communication with a counterpart terminal); 
obtaining at least one sentence while communicating with the user of the other electronic apparatus (reads on the name of the remote party, see Fig. 5a “what is your email address, what is Mike email address, during the chat); 
obtaining information referring to the user of the other electronic apparatus and information related to a subject of the communication with the user of the other electronic 
storing the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus, in association with contact information of the user of the other electronic apparatus (Paragraph 111, 130; Counterpart information` mentioned in the description of the present invention may include at least one of a contact data of a chat counterpart, a schedule with a chat counterpart and a memo for a chat counterpart. The counterpart information can be saved in the memory. Among the counterpart information, `contact data` is a record of a contact of a prescribed counterpart. In addition, the contact data may include a field value of at least one of a name, profile photo, phone number and email address of the prescribed counterpart. Contact data of at least one counterpart can be saved as `phonebook database` in the memory; i.e., subject reads on schedule, calendar discussion).
Yang does not teach using an artificial intelligence (AI) model.
Williams discloses (Paragraph 247; engage in a conversation (via text-based chat, a video chat, or a phone call) with the contact and based on the conversation may fill out a ticket request containing identifying information (e.g., name of the contact, account number, purchase number, email of the contact, phone number of the contact, or the like)) and using software/hardware to perform this function, Williams teach using devices having artificial intelligence (Al) model (Paragraph 309).

Regarding claim 22, Yang in view of Williams teach, adding a contact record with the user of the other electronic apparatus to a recent contact record; and tagging the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus, to the recent contact record (Yang: see Fig. 5a-5d; adding email address to the contact name).
Regarding claim 23, Yang in view of Williams teach, displaying the recent contact record including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus (Paragraph 121 and Fig. 6a; email address added to the name and Fig. 7B).
Regarding claim 29, see claim 21 rejection.
Regarding claim 30, see claim 22 rejection.
Regarding claim 31, see claim 23 rejection.
Claims 24, 28, 32, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) in view of Williams (US 20190347668) in view of Jung (US 9, 258406).
Regarding claim 24, Yang in view of Williams teach, obtaining a user voice for obtaining the information referring to the user of the other electronic apparatus; obtaining time information from the user voice based on the user voice being input; obtaining the information referring to the user of the other electronic apparatus based on the time information and the 
Yang in view of Williams does not explicitly teach providing a response message UI including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus.
	Jung in the same art of endeavor discloses controlling mobile device by conversation recognition (abstract), obtain information and providing a response message UI including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus (Fig. 2, el. 210, 220, 250,252,254).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Jung in order to improve the system and enhance the user experience.
	Regarding claim 28, Yang in view of Williams teaches, information related to the subject of the communication with the user of the other electronic apparatus(see claim 21).
Yang in view of Williams does not explicitly teach wherein the information related to the subject of the communication with the user of the other electronic apparatus comprises schedule information associated with the user of the other electronic apparatus.
Yang in view of Williams teach wherein the information related to the subject of the communication with the user of the other electronic apparatus comprises schedule information associated with the user of the other electronic apparatus (Fig. 2, el. S250, S254).

	Regarding claim 32, see claim 24 rejection.
	Regarding claim 36, see claim 28 rejection.
Claims 25-27, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) in view of Williams (US 20190347668) in view of Lee (US 20090273659).
Regarding claim 25, Yang in view of Williams teaches, Placing phone call (Paragraph 60, 76), (Fig. 16, b; connect call, information regarding the counterparty “reads on name”), voice recognition (Paragraph 76; obtaining a user voice for making a call including the information referring to the user of the other electronic apparatus and time information).
Yang in view of Williams does not teach explicitly; obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and performing a call connection based on the contact record with the user of the other electronic apparatus. 
Lee in the same art of endeavor teach controlling mobile device (abstract), obtaining a user voice for making a call including the information referring to the user of the other electronic apparatus and time information  (Paragraph 91-92, 94; activating a voice recognition function on the mobile terminal); obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Lee in order to improve the system and enhance the user experience.
Regarding claim 26, Yang in view of Williams teaches, send  /receive message (Paragraph 60, 76), (Fig. 16, b; chat, information regarding the counterparty “reads on name”), voice recognition (Paragraph 76; obtaining a user voice for send/receive message including the information referring to the user of the other electronic apparatus and time information “reads on “obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice”).
Yang in view of Williams does not teach explicitly obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and transmitting a message including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus.
Lee in the same art of endeavor teach controlling mobile device (abstract), obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Lee in order to improve the system and enhance the user experience.
Regarding claim 27, Yang in view of Williams teaches, send  /receive message (Paragraph 60, 76), (Fig. 16, b; chat, information regarding the counterparty “reads on name”), voice recognition (Paragraph 76; obtaining a user voice for send/receive message including the information referring to the user of the other electronic apparatus and time information “reads on “obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice”).
Yang in view of Williams does not teach explicitly obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the 
Lee in the same art of endeavor teach controlling mobile device (abstract), obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice (Paragraph 91-92, 94; activating a voice recognition function on the mobile terminal); obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and transmitting a message including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus (Fig. 14, send message to Jane, obtain information from the contact record).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Lee in order to improve the system and enhance the user experience.
Regarding claim 33, see claim 25 rejection.
Regarding claim 34, see claim 26 rejection.
Regarding claim 35, see claim 27 rejection.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652